


[Translation]


General Terms and Conditions for Bank Credit Transactions
(Corporate Borrower)




These General Terms and Conditions for Bank Credit Transactions (the "General
Terms and Conditions") are established to facilitate the prompt and accurate
credit transactions between Woori Bank (the "Bank") and the customer (the
"Obligor") based on mutual trust.


Article 1.    Scope of Application


(1)    The General Terms and Conditions shall apply to all credit transactions
arising between the Bank and the Obligor (the person owing obligations to the
Bank including a borrower, a discount applicant and a payment guarantee
applicant, hereinafter the same) including loans evidenced by promissory notes,
discounting of bills of exchange or promissory notes, loans evidenced by deeds,
overdrafts, payment guarantees and foreign exchange transactions.


(2)    In the event that the Bank has, through credit transactions with any
third party, acquired bills (including checks, collectively, the "Bills") drawn,
endorsed, accepted or guaranteed by the Obligor, the Obligor shall be also bound
by the General Terms and Conditions in the performance of the obligations
evidenced by such Bills; provided, that Articles 2, 3, 5, 7, 9 and Article 12,
Paragraph (1) and Article 15, Paragraph (1) shall not be applicable.


(3)    The General Terms and Conditions shall apply to all transactions and
performance of obligations between the principal office and branches of the Bank
and the principal office and branches of the Obligor to the extent that the
transaction or the obligation falls within the scope of the above Paragraph (1)
or (2).


Article 2.    Obligations on Bills and Credits


In the event that the credit has been granted through Bills drawn, endorsed,
accepted or guaranteed by the Obligor, the Bank may demand from the Obligor the
payment of the Obligor's obligations by exercising the Bank's rights either
under the Bills or under the underlying credits.


Article 3.    Interest and Default Interest


(1)    The rates, computation method or the time and manner of payment,
respectively, of the interest, discount charge, guarantee fee or commission
(hereinafter referred to as

1







--------------------------------------------------------------------------------




“Interest, etc.”) shall be determined by the Bank, to the extent permitted under
applicable laws and regulations.


(2)    The Obligor may select one of following in respect of rate of Interest,
etc. in executing the transaction agreement.


1.    The Bank shall not change, in principle, the rate until the Obligor’s
obligations are fully performed.


2.    The Bank may change the rate from time to time until the Obligor’s
obligations are fully performed.


(3)    If the Obligor selects Paragraph (2) Item 1 and there is any significant
change in circumstance due to sudden change in national economy and financial
condition which could not be expected at the time of execution of the agreement,
before the obligations are fully performed, the Bank may increase or decrease
the rate by giving a notice to the Obligor separately. In this case, if the
cause for change ceases to exist, the Bank shall immediately change such rate in
order to conform to such circumstance.


(4)    If the Obligor selects Paragraph (2) Item 2, the increase or decrease of
rate of Interest, etc. by the Bank shall be made within reasonable extent in
accordance with the sound banking customary practice.


(5)    Any amount not paid by the Obligor when due and payable shall bear
interest at the default rate determined by the Bank, to the extent permitted
under the applicable laws and regulations, on the basis of the actual number of
days elapsed and a year of 365 days; provided, that the Bank may change such
rate to the extent permitted under the applicable laws and regulations due to
change in financial condition and any other reasonable cause; and provided,
further, that in the case of foreign exchange transactions, international
practices and commercial customs shall apply.


(6)    The Obligor shall be bound by any changes in the computation manner or
time and manner of payment, respectively, of the Interest, etc. or default
interest from the first date on which the Obligor should pay the interest after
such change, if such change is made by the Bank as a result of any change in the
financial circumstances or any other condition affecting the credit transaction
or any other reasonable causes to the extent permitted under applicable laws and
regulations.


(7)    If the change is made in accordance with Paragraphs (4), (5) and (6), the
Bank shall post such change at each of the Bank’s offices and the electronic
media determined by the Bank for one (1) month from the effective date of such
change; provided, that if the change applies to certain Obligor, the change
shall be notified to such Obligor separately.

2







--------------------------------------------------------------------------------






(8)    If the Obligor incurs unexpected disadvantages pursuant to Paragraphs (3)
and (6) above, the Obligor may terminate the relevant contract within one (1)
month from the first date on which the Obligor should pay the interest after
change. In this case, the interest for the period from the effective date of
such change to the date of termination shall be calculated at the interest rate
that was effective prior to the change. Any amount not paid by the Obligor to
the Bank when due and payable as a result of such termination shall bear
interest at the default interest rate that was effective prior to the change.


Article 4.    Cost and Expenses


(1)    The Obligor shall bear the expenses set forth in the following items:


1.    the expenses incurred by the Bank in enforcing or protecting (including
terminating) the Bank's rights including claims and security rights against the
Obligor, the guarantor or the owner of collateral;


2.    the expenses incurred by the Bank for inspection, foreclosure or
disposition of any collateral; and


3.    the expenses incurred by the Bank for sending demand or notice as a result
of delay of payment or performance of the Obligor's obligation.


(2)    In the event that the Bank pays on the Obligor's behalf any incidental
cost or expenses not paid by the Obligor, the Obligor shall immediately
reimburse the Bank for such payment. Any of such payment not paid immediately on
the Bank's demand shall bear default interest at the default interest rate as
determined pursuant to Article 3, Paragraph (5) for the period from the date of
the payment by the Bank to the date of full reimbursement by the Obligor.


(3)    In executing any loan agreement, the Bank shall inform the type and
amount of incidental costs and expenses required for extending secured loans, in
addition to the agreed interest, to make the Obligor know in advance.


Article 5.    Purpose and Use of Loan Proceeds


The Obligor shall expressly describe the purpose of the loan proceeds in the
application for credit. The loan proceeds disbursed to the Obligor by the Bank
under the credit transactions shall not be used for any purposes other than the
purposes agreed to under the transaction. The same shall apply in the case of
payment guarantees and other types of credits extended by the Bank.


Article 6.    Security



3







--------------------------------------------------------------------------------




(1)    In case of any change in the Obligor's or the guarantor's
creditworthiness, reduction in the value of the security or any other reasonable
causes necessitating the protection of the Bank’s rights, the Obligor shall upon
demand by the Bank forthwith furnish to the Bank such substitute security or
additional security, or such guarantors or additional guarantors as the Bank may
require.


(2)    The Bank shall in principle make collections on or dispose of any
security in accordance with statutorily prescribed procedures; however, if the
price of security is prevailing price in exchange market, or a collection or
disposition otherwise than in accordance with the statutory procedures is
expected to be more likely to result in a profitable sale, the Bank may make
collections on or dispose of the security in such a manner, at such a time, for
such a price, etc. as are generally deemed appropriate. The Bank may deduct
expenses from the proceeds and apply the remainder to the payment of the
Obligor's obligations to the Bank pursuant to Article 13. The Obligor shall
promptly pay any deficiency to the Bank. In this case, the Bank shall notify the
Obligor ten (10) days prior to the disposition of such security; provided, that
the Bank expects that the recovery of claims would be seriously difficult before
the court gives a decision to commence rehabilitation or bankruptcy proceeding
pursuant to the Act on Debtor Rehabilitation and Bankruptcy, the Bank shall make
collections on or dispose of any security and then, immediately notify the
Obligor thereof.


(3)    In case of any delay in the Obligor's performance of any obligations
owing to the Bank, the Bank may continue to possess or make collections on or
dispose of, pursuant to the Paragraph (2), the Obligor's personal properties,
Bills, and other negotiable instruments and securities in the Bank's possession,
even if they were not furnished to the Bank for security purposes.


Article 7.    Acceleration of Payment


(1)    Upon occurrence of any of the events set forth below, all obligations
that the Obligor owes to the Bank shall immediately become due and payable
without notice or demand from the Bank, and the Obligor shall immediately pay
and perform such obligations, including without limitation the obligation to
make advance reimbursements for a payment guarantee:


1.    an order or notice of attachment, provisional attachment or attachment for
delinquent taxes or public imposts is issued, or a compulsory execution or
disposition due to delinquent taxes or public imposts is commenced with respect
to any of the Obligor's deposits or other claims against the Bank; provided,
that in case of obligation secured by any collateral, such obligation shall be
immediately due and payable for the reason of provisional attachment only if it
recovery of claims is seriously difficult;



4







--------------------------------------------------------------------------------




2.    an order or notice of attachment or attachment for delinquent taxes or
public imposts is issued, or a compulsory execution or disposition due to
delinquent taxes or public imposts is commenced with respect to any of the
collaterals provided by the Obligor (excluding the Obligor's deposit or other
claims against the Bank set forth in the preceding Item);


3.     an application is filed by the Obligor for bankruptcy, rehabilitation,
debtor rehabilitation of the Obligor; or an application is filed for listing the
Obligor on the registry of delinquent debtors;


4.    a notice is received for the collection of taxes or other public imposts
prior to the due date therefore or the Clearing House suspends the Obligor's
transactions;


5.    the Obligor is deemed to stop payment due to suspension of its business or
concealing itself or otherwise;


6.    any of the events stated in Item 1 above occurs with respect to any
deposit or other claims against the Bank of any comprehensive kun-guarantor of
the Obligor's obligations to the Bank, who is the oligopolistic shareholder or
the beneficial owner of the Obligor.


(2)    If the Obligor fails to make any required payment, including but not
limited to the payment of interest, on due date thereof for four times during
the entire repayment period (for the avoidance of doubt, the “entire repayment
period” shall include, to the extent applicable, any extended period), the
obligations with respect to which such delayed payments have occurred shall
become automatically and immediately become due and payable without notice or
demand by the Bank, and the Obligor shall pay and perform such obligations owed
to the Bank.


(3)    Upon the occurrence and during the continuance of any of the events set
forth below, Bank may, in its sole discretion upon notice to Obligor, declare
all obligations which the Obligor owes to the Bank and are related to each such
event immediately due and payable, and cause the Obligor to immediately pay and
perform such obligations; provided, that on or before three (3) business days
prior to the date on which such obligations of the Obligor shall become due and
payable, the Bank shall give a notice to the Obligor that the Obligor has failed
to pay or perform the relevant obligations as set forth in any of the following
Items and the relevant obligations of the Obligor will become due and payable,
and if the Bank fails to give such notice to the Obligor before three (3)
business days prior to the date on which such obligations of the Obligor shall
become due and payable, the relevant obligations of the Obligor will become due
and payable on the third business day after the date of actual arrival of notice
and the Obligor shall pay and perform the relevant obligations:



5







--------------------------------------------------------------------------------




1.    the Obligor has failed to pay Interest, etc. for fourteen (14) days
continuously after the due date thereof; or


2.    the Obligor has failed to pay an installment payment on the due date and
it remains unpaid for thirty (30) days.


3.    Provided, that, the Bank, upon the drawdown of the loan, will provide the
Obligor with the payment schedule for the principal of and interest on the loan.


(4)    Upon the occurrence and during the continuance of any of the events set
forth below, and as a result the Bank's rights are put in jeopardy, the Bank
may, in its sole discretion upon notice to Obligor, demand the Obligor to repay
obligations and to cancel attachment, etc. and to restore creditworthiness, and
declare all obligations that the Obligor owes to the Bank immediately due and
payable on the due date designated in written notice or demand tendered by the
Bank more than ten (10) days prior to the due date, and the Obligor shall
immediately pay and perform such obligations:


1.    the Obligor fails to pay the obligations which are immediately due and
payable pursuant to Paragraph (3) or (5);


2.    an order or notice of attachment or an attachment for delinquent taxes or
public imposts is issued with respect to properties of the Obligor other than
those described in Item 1 or 2 of Paragraph (1) above and such attachment
continues for a period of thirty (30) consecutive days, and for this reason the
creditworthiness of the Obligor is substantially deteriorated and the recovery
of claims is seriously difficult;


3.    a public sale on collateral commences in order to enforce the security
right or a notice of provisional attachment is issued pursuant to the Civil
Enforcement Act with respect to any property of the Obligor other than those
specified in Paragraph (1) Item 1 above, for this reason, the creditworthiness
of the Obligor is substantially deteriorated and the recovery of claims is
seriously difficult;


4.    it shall become difficult for the Bank to maintain a normal banking
business with the Obligor due to the breach by the Obligor of any provisions in
Article 5 or Article 19 of the General Terms and Conditions and such breach
continues for a period of thirty (30) consecutive days following notice to the
Obligor by Bank;


5.    the Obligor is found to have intentionally submitted to Bank in connection
with a credit transaction, documents that are forged or altered or found to be
false in a material respect, or intentionally submitted to Bank in connection
with a credit

6







--------------------------------------------------------------------------------




transaction, materials deemed to be, when taken together with all materials
submitted to Bank, incomplete in a material respect;


6.    the creditworthiness of the Obligor deteriorates substantially as a result
of the commencement of liquidation procedures against Obligor or shutdown or
suspension of Obligor’s business due to labor disputes, and such liquidation
procedures or shutdown or suspension of the Obligor’s business shall continue
for a period of ten (10) days from the day Obligor first has notice of such
occurrence;


7.    the Obligor’s credit information is registered as information on default,
subrogation or substitute payment, dishonor, related parties, disruption of
financial order or public records under the Credit Information Management Rules.


(5)    Upon the occurrence and during the continuance of any of the events set
forth below, the Bank may, in its sole discretion upon notice to Obligor,
declare all obligations that the Obligor owed to the Bank with respect to which
such event occurs immediately due and payable on the due date designated in
written notice or demand tendered by the Bank more than ten (10) days prior to
the due date, and the Obligor shall immediately pay and perform such
obligations:


1.    [Intentionally deleted]


2.    any breach by the Obligor of a material provision of the agreements with
the Bank, including, without limitation, the agreement to obtain fire insurance
with respect to the collateral, or the agreement to provide to the Bank as
collateral the machinery or building which has been constructed, installed or
manufactured with proceeds of the loans extended by the Bank to the Obligor, and
such breach continues for a period of thirty (30) consecutive days following
notice from Bank to the Obligor.


3.    [Intentionally deleted]


(6)    Even when any of the Obligor's obligations to the Bank are accelerated
under Paragraphs (1) through (5), if the Bank expressly waives the effect of
such Paragraphs or if normal transactions are resumed between the Bank and the
Obligor notwithstanding the acceleration (e.g., the Bank receives an installment
payment, principal of and interest on installment indebtedness, interest or
default interest), the acceleration shall be deemed to have been rescinded with
respect to such obligation or the obligation designated by the Bank as of the
time of the Bank's waiver or of the resumption of the normal banking
transactions.


(7)    In the event that there is an interested party of the Obligor competing
over the Obligor’s claim against the Bank, the Bank may exercise its right of
set-off.



7







--------------------------------------------------------------------------------




Article 8.    Notice to Joint and Several Guarantor of Accelerated Obligation


(1)    If the payment obligation is accelerated pursuant to each Item of Article
7 Paragraph (1) above, the Bank shall notify such fact in writing to the joint
and several guarantor within fifteen (15) business days from the date on which
such obligations of the Obligor shall become due and payable if any event under
Item 1 or 6 occurs or if the Clearing House suspends the Obligor's transactions
under Item 4, or otherwise, from the date on which the Bank recognizes such
event of acceleration.


(2)    The obligation is immediately due and payable in accordance with Article
7, Paragraphs (4) and (5), the Bank shall notify the joint and several guarantor
in writing within fifteen (15) business days from the date on which such
obligations of the Obligor shall become due and payable.


(3)    Even if the joint and several guarantor receives a notice of acceleration
in accordance with Paragraphs (1) and (2), the consent of the joint and several
guarantor for continuous transaction is not required in respect of such
obligation of which acceleration has been rescinded pursuant to Article 7,
Paragraph (6). In this case, the Bank shall give a notice of rescission of
acceleration in writing to the joint and several guarantor of such obligation
within fifteen (15) business days .


Article 9.    Obligation to Repurchase Discounted Bills


(1)    The Obligor shall automatically repurchase and immediately pay at face
value, without demand or notice from the Bank, all the discounted Bills set
forth below. If the Obligor performs its repurchase obligation before the due
date of each Bill, the Bank shall refund the discount charge for the period from
the date of performance of repurchase obligation to the due date;


1.    all of Bills requested for discount, if any of the events described in
Article 7, Paragraph (1) occurs with respect to the Obligor;


2.    if any of the events described in Article 7, Paragraph (1) occurs with
respect to the person who issued or accepted the Bills or such person fails to
pay the Bill when due, which are issued or accepted by him/her, all Bills which
he/she issued or accepted.


(2)    The Obligor shall repurchase and immediately pay at face value all the
discounted Bills as set forth below on the due date designated in notice or
demand tendered by the Bank in writing more than ten (10) days prior to the due
date. In this case, if the Obligor performs its repurchase obligation before
due, the Bank shall refund the amount equivalent to the discount charge from the
date of performance of repurchase obligation to the due date;

8







--------------------------------------------------------------------------------






1.    all Bills requested to be discounted, if any of the events described in
Article 7, Paragraphs (4) and (5) occurs with respect to the Obligor;


2.    if any of the events described in Article 7, Paragraphs (4) and (5) occurs
with respect to the person who issued or accepted the Bills, all Bills which
he/she issued or accepted.


(3)    Until the Obligor performs its repurchase obligations under Paragraphs
(1) and (2) above, the Bank may exercise all rights as holder of the Bills.


(4)    The provision of Article 7, Paragraph (6) shall apply to the cases of the
preceding Paragraphs (1) and (2) mutatis mutandis.


Article 10.    Set‑off by the Bank


(1)    In the event that the Obligor's obligation is due and payable whether by
maturity in accordance with its term, or by acceleration upon occurrence of any
of the events described in Article 7, or by occurrence of the Obligor’s
obligation to repurchase the discounted Bills under Article 9, or for any other
causes, the Bank may set off by written notice to the Obligor any such
obligation at any time against any of the Obligor's deposits with the Bank and
any other of the Obligor's claims against the Bank irrespective of the due dates
thereof.


(2)    In the event that the Bank exercises the right to set‑off against any
advance reimbursement obligation of the Obligor pursuant to the preceding
Paragraph, the Obligor hereby waives any defense permitted under Article 443 of
the Civil Code against such set‑off by the Bank, whether or not any security is
furnished to the Bank with respect to the guaranteed obligation or the
reimbursement obligation; provided, that the Bank shall immediately perform its
guarantee obligation after such set‑off.


(3)    In the event that the Obligor becomes obligated to the Bank as referred
to in Paragraph (1), the Bank may, on behalf of the Obligor, also make
withdrawals from the Obligor's deposits in the Obligor's name provided by the
Obligor as security, and may apply such withdrawals to the payment of the
Obligor's obligations regardless of the arrival of the maturity of such
deposits, without any advance notice and without complying with any particular
procedures; provided, however, that immediately after such withdrawal and
application, the Bank shall give a notice to the Obligor.


(4)    If the Bank sets off any obligation of the Obligor against any of the
Obligor's or the guarantor’s deposits and any other of the Obligor's or the
guarantor’s claims (“deposits, etc.”) against the Bank pursuant to Paragraphs
(1) and (2), the Bank may take payment suspension measures in respect of
deposits, etc. for the time being prior to set-off; provided,

9







--------------------------------------------------------------------------------




that if the guarantor takes payment suspension measure in respect of deposits,
etc. of the guarantor, the Bank shall immediately notify the guarantor thereof.


(5)    In the event that the Bank effects a set‑off in accordance with the
provisions of Paragraphs (1) and (2) or makes any withdrawals and application in
accordance with the provisions of Paragraph (3), such set-off or withdrawal and
application shall be promptly effected taking into account the fair benefits of
the Obligor·guarantor·security provider and the period for purposes of
computation of Interest, etc. on the Obligor's credits and obligations and
default interest, shall extend up to and including the date on which the notice
of set-off is delivered to the Obligor and the date on which such set‑off,
withdrawal and application is made, and the rate shall be determined by the
Bank, and the foreign exchange rate shall be determined as the market rate
prevailing at the time of the computation by the Bank.


Article 11.    Set‑off by the Obligor


(1)    The Obligor may at any time set off any of the Obligor's deposits or any
other of the Obligor's claims against the Bank, the due date of which has
arrived, against any obligations owed to the Bank irrespective of the due dates
of such obligations.


(2)    In the event that the Obligor effects a set‑off against a Bill which was
discounted by the Bank prior to its due date pursuant to Paragraph (1) above,
the Obligor shall repurchase such Bill at its face value deducting the discount
charge for the period from the date of repurchase until its due date; provided,
that the Obligor shall not effect a set‑off against any discounted Bills which
the Bank has negotiated to any third party.


(3)    Notwithstanding the provisions of the preceding two Paragraphs, the
set‑off of any claims and obligations denominated in a foreign currency may not
be effected by the Obligor unless and until their respective due dates arrive
and all procedures are completed in accordance with the laws and regulations
with respect to foreign exchange.


(4)    In the event that the Obligor effects a set‑off in accordance with
Paragraphs (1) through (3), the Obligor shall send the Bank a written notice and
shall promptly submit to the Bank any passbook or other certificate evidencing
deposits or claims against which such set‑off is effected after having the
previously reported signature and/or seal affixed thereon.


(5)    In the event that the Obligor effects a set‑off in accordance with
Paragraphs (1) through (3), the period for purposes of computing interest on the
Obligor's credits and obligations, discount charge, etc. and default interest,
shall be up to and including the date on which the Bank receives the Obligor's
notice of set‑off, and the rate shall be prescribed by the Bank, and the foreign
exchange rate shall be determined as the market rate prevailing at the time of
computation by the Bank. The Obligor shall pay to the Bank such fees with

10







--------------------------------------------------------------------------------




respect to the set‑off, as are agreed to be payable with respect to prepayment
between the Bank and the Obligor.


Article 12.    Presentment and Delivery of Bills


(1)    With respect to Bill transaction, if the Bank effects set‑offs or makes
withdrawals and appropriations as set forth in Article 10 without exercising the
Bank's rights under the Bills, the Bank will not be required to simultaneously
return any such Bills to the Obligor. In the event that the Bills are returned
to the Obligor, the Bills shall be returned at the Bank's office, which conducts
banking transactions with the Obligor, and the Bank shall request prompt
acceptance by the Obligor of the Bill. Same procedures shall apply to the
handling of the Bills in the event of set-offs by the Obligor under Article 11.


(2)    If the Bank effects set‑offs or makes withdrawals and appropriations as
set forth in Article 10 by exercising the Bank's rights under the Bills, the
Bank will not be required to present or deliver any such Bills to the Obligor if
any of the following conditions is satisfied and the provision of Paragraph (1)
shall apply with respect to the handling of the Bills:


1.    If the Bank does not know the Obligor's current whereabouts;


2.    If the Bank is the place designated as the place at which such Bills are
payable; or


3.    If the Bank deems it unavoidable to omit presentment or delivery of the
Bills to the Obligor for such reasons as interruption of transport or
communication, or use for collection, etc.


(3)    If any of the Obligor's obligations to the Bank that are due and payable
are not paid in full after a set‑off, etc. has been effected as set forth in
Articles 10 and 11, and other parties are liable under the Bills in addition to
the Obligor, the Bank may retain such Bills, and may apply the proceeds of
collection or disposition of them to the payment of the Obligor's obligations in
accordance with Article 13.


(4)    The Bank may make a demand for payments without presenting the Bills for
the purpose of tolling the statute of limitations for recovery on the Bills.


Article 13.    Order of Application by the Bank


(1)    In the event that payments made by the Obligor or set‑offs or withdrawals
and applications made by the Bank as provided for in Article 10 are insufficient
to satisfy all of the Obligor's obligations, the Bank shall apply such payments
and/or such set-offs or withdrawals to the satisfaction of first, the expenses,
second, the interest and third, the

11







--------------------------------------------------------------------------------




principal of the Obligor's obligation, in such order as applicable; provided,
however, the Bank may change the order of application unless such change is
adverse to the Obligor's interest.


(2)    In the event that there are two or more of the Obligor's obligations
against which payment or set-off is made and such obligations are not discharged
in full by such payment or set-off, the Civil Code and other laws shall apply to
the amount recovered in the compulsory execution or public sale by exercise of
security rights.


(3)    In the event that there are two or more of the Obligor's obligations
against which payment or set-off is made and any voluntary repayments or
deposits which does not fall under Paragraph (2) above are insufficient to
satisfy all of the Obligor’s obligations, such repayments or deposits, etc. may
be applied to the satisfaction of the Obligor’s obligations in such order and in
such manner as the Obligor may determine. In this case, if the determination of
the order of application is likely to adversely affect the Bank's rights, the
Bank may without delay raise an objection thereto, and change and designate the
obligation to be paid or set off, as determined considering the availability of
securities or guarantees, the value and marketability of such securities or
guarantees, the due date and the possibility of settlement of the discounted
Bills, etc.


(4)    In the event that the Bank applies the payments and/or set-offs or
withdrawals to the satisfaction of the Obligor's obligations in such order
different from statutory order specified in the Civil Code or any other laws in
accordance with Paragraph (3), the Bank shall take into consideration the
reasonable interests of the Obligor, the security provider and the guarantor not
to contrary for the protection of the Bank's rights.


Article 14.    Order of Application by the Obligor


(1)    In the event of the set‑offs effected by the Obligor, as set forth in
Article 11, if the deposits, etc. are insufficient to satisfy all of the
Obligor's obligations, such deposits, etc. may be applied to the satisfaction of
the Obligor's obligations in such order as the Obligor may determine.


(2)    When the Obligor fails to make the determination as set forth in the
preceding Paragraph, or if the determination of the order of application
provided in Paragraph (1) is likely to adversely affect the Bank's rights, the
Bank shall designate the obligation to be satisfied by set-off pursuant to
Article 13 mutatis mutandis.


Article 15.    Assumption of Risks and Indemnification


(1)    In the event that the Bills which the Obligor has drawn, endorsed,
accepted or guaranteed, or the instruments which the Obligor has furnished to
the Bank are lost,

12







--------------------------------------------------------------------------------




destroyed, damaged or delayed in arrival, due to causes not attributable to the
Bank, such as force majeure, disasters, calamities or accidents during transit,
the Obligor shall pay the Obligor's obligations as recorded on the Bank's books,
vouchers, etc.; provided, that if the Obligor presents the materials different
from those recorded in books and vouchers of the Bank, the Bank shall compare
them and fix the Obligor’s obligation and then, the Obligor shall pay and
perform such obligations.


(2)    The Obligor shall forthwith furnish any substitute Bills or other
instruments, upon the Bank's demand, in the event of loss, destruction or damage
stated in Paragraph (1) above; provided, that this provision shall not apply to
the Bills or other instruments which the Bank acquired in the course of
transactions with a third party.


(3)    The Bank shall be liable for any damage incurred by the Obligor without
any negligence of the Obligor from bearing double payment obligations as a
result of payments or provision of Bills or other instruments pursuant to
Paragraph (1) or (2).


(4)    If the Bank has entered into transactions or has handled matters after
making an adequate inspection with due care to check the seal impression or
signature on the Bills or instruments against the Obligor's specimen seal
impression or specimen signature previously filed with the Bank and finding such
to be genuine, the Obligor shall be liable for any losses and damages arising
from forgery, alteration, wrongful use, etc., of the Bills, instruments and
seals or signatures, and shall be liable in accordance with the terms of any
such Bills or instruments.


Article 16.    Filing with the Bank and Changes thereof


(1)    The Obligor shall file with the Bank in the form prescribed by the Bank
in advance the following: the Obligor's name, trade name, representative,
address and seal or signature, etc., and the name and seal or signature of the
Obligor's agent, if any transaction is performed with the Bank through such
agent.


(2)    The Obligor shall forthwith notify the Bank in writing of any change in
the matters filed with the Bank as set forth in Paragraph (1). Before the
Obligor notifies such change, the Bank may treat as if there is no such change
in the matters filed with the Bank and the Obligor shall not raise any objection
thereto. The foregoing shall apply to any changes which have been registered in
the Company Registry. The Obligor's losses or damages arising from such
treatment of the Bank shall be borne by the Obligor and the Bank shall have no
responsibility therefor.


Article 17.    Faithful Preparation of Materials



13







--------------------------------------------------------------------------------




In connection to a credit transaction, the Obligor shall faithfully prepare and
submit required materials to the Bank.


Article 18.    Effect of Notice


(1)    Any notice given by the Bank or any document dispatched by the Bank to
the Obligor's latest address filed with the Bank shall be assumed to have been
delivered at the time it normally should have been delivered.


(2)    If any notice given or any documents dispatched by the Bank in accordance
with Paragraph (1) above has not been delivered or delayed to be delivered to
the Obligor due to the Obligor's negligence to notify any change pursuant to
Article 16, Paragraph (2), such notice or documents shall be deemed to have been
delivered at the time it normally should have been delivered; provided, that
notice of set-off or acceleration of payment and any other important expression
of intention shall be deemed to have been delivered only if such notice was sent
by the delivery-certified and content-certified mail.


(3)    Copies kept by the Bank of the notices or documents forwarded by the Bank
to the Obligor and the Bank's record indicating such forwarding and the date
thereof shall constitute prima facie evidence that the Bank has given the
notices or documents on such date recorded on the Bank's book, etc.


Article 19.    Report and Investigation


(1)    Upon the Bank's demand, the Obligor shall promptly submit to the Bank,
reports with respect to the Obligor's assets, liabilities, management, the
status of business or performance of credit conditions and any other important
matters; and the Obligor shall also provide assistance necessary for the Bank's
investigation of the Obligor's accounts, factories, place of business or any
other matters, upon the Bank's request.


(2)    The Obligor shall promptly submit to the Bank, without the Bank's
request, a report of any material change that has occurred or is likely to occur
with respect to the Obligor's assets, management or the status of business or
other matters which may affect the Obligor's transactions with the Bank.


(3)    If it is likely that it would be impossible for the Bank to collect its
credit extended to the Obligor due to the suspension of trade by the Clearing
House, non-performing credit or deterioration of management conditions of the
Obligor based on the reports and investigations submitted in accordance with
Paragraphs (1) and (2), the Bank may at any time send members of its own staff,
to the extent necessary for the purpose of protecting the Bank's rights, to
manage or supervise the Obligor's assets and business management.



14







--------------------------------------------------------------------------------




Article 20.    Amendments to Terms of Credit Transaction


(1)    In case of a change in the creditworthiness of the Obligor, the Bank may
adjust the credit rating as determined by the Bank and change the credit limit,
maturity, interest rate and/or other terms of a credit transaction by giving a
written notice according to such adjusted credit rating; provided that, to
change the credit limit and/or maturity, the Obligor and the Bank shall mutually
agree in writing.


(2)    [Intentionally deleted]


(3)    In the event the Obligor acknowledges that its creditworthiness has
improved, the Obligor may demand in writing that the Bank change the credit
limit, maturity, interest rate and/or other terms of the credit transaction as
determined by the Bank. In this case, after the examination on the
appropriateness of such request, the Bank shall take necessary measures and
immediately notify the Obligor of the results of such examination.


Article 21.    Place of Performance, Governing Law


(1)    Any obligations in connection with the Obligor's transactions with the
Bank shall be performed at the Bank's office that conducts transactions with the
Obligor, unless otherwise agreed; provided, however, if deemed necessary for the
management of non-performing credit or for any other reasonable causes, the Bank
may transfer the management of credit to the principal office, local main office
or other business offices of the Bank. Such transferred obligations of the
Obligor shall be performed at the principal office, local main office or other
business offices of the Bank to which the management of credit has been
transferred.


(2)    The credit transactions under the General Terms and Conditions shall be
governed by and be construed in accordance with the laws of the Republic of
Korea, even if the Obligor is not a Korean person or company.


Article 22.
Amendment to General Terms and Conditions & other Incidental Terms & Conditions



(1)    If the Bank intends to amend the General Terms and Conditions or the
terms of other agreements, the Bank shall give a written notice to the Obligor
of such proposed amendment in case the changes will adversely affect the
Obligor; otherwise, it shall post notices of the amendment in the Bank’s office
that conducts transactions with the Obligor. All such notices shall contain a
statement set forth in Paragraph (2) below.


(2)    The proposed amendment to the General Terms and Conditions and the terms
of other agreements shall be deemed accepted and agreed to by the Obligor,
unless the Bank receives the Obligor's written objection to such amendment
within one (1) month after sending or posting the notices.

15







--------------------------------------------------------------------------------






Article 23.    Jurisdiction


The Obligor hereby agrees and consents that, in addition to the jurisdiction
prescribed by law, the district court having jurisdiction over the business
offices of the Bank that conduct transactions with the Obligor shall have
jurisdiction over any legal action instituted between the Bank and the Obligor,
the guarantor or the owner of collateral in connection with the credit
transaction under the General Terms and Conditions; provided, however, if the
Bank transferred the management of credit to the principal office, local main
office or other business offices of the Bank for the purpose of the management
of non-performing credit occurred as a result of causes attributable to the
Obligor, the Obligor agrees and consents, in addition to the jurisdiction
prescribed by law, that the district court having jurisdiction over the
principal office, local main office or other business offices of the Bank to
which the management of credit has been transferred shall have jurisdiction over
such legal actions.


The Obligor may request the dispute resolution department of its trading bank to
resolve any disputes in connection with a banking transaction or may request the
Financial Dispute Resolution Commission, etc. to resolve such dispute.




16







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed two (2) original copies of this
Agreement as of the date above written, and each shall keep one (1) copy
thereof.




March 11 , 2013




AMKOR TECHNOLOGY KOREA, INC.






______________________    
Title: Representative Director
Name: Joo-Ho Kim




WOORI BANK






________________
Title: Relationship Manager
Name: Hyeon- Shik Chae



17





